Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 1 of 28




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

 VICTOR ARIZA,

        Plaintiff,

 vs.

 MASSAGE ENVY FRANCHISING, LLC,
 d/b/a MASSAGE ENVY, a foreign limited
 liability company, and J & G HOLDINGS
 OF AVENTURA, LLC, d/b/a MASSAGE
 ENVY, a Florida limited liability company,

        Defendants.
  ____________________________________/

                                           COMPLAINT

        Plaintiff VICTOR ARIZA, through undersigned counsel, sues Defendants MASSAGE

 ENVY FRANCHISING, LLC, d/b/a MASSAGE ENVY, a foreign limited liability company

 (“MASSAGE ENVY FRANCHISING”), and J & G HOLDINGS OF AVENTURE, LLC, d/b/a

 MASSAGE ENVY, a Florida limited liability company (“J&G HOLDINGS”), and alleges as

 follows:

        1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

 Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

 Part 36. This further is an action for declaratory and injunctive relief, attorney’s fees, costs, and

 expenses for unlawful discrimination in violation of the Rehabilitation Act of 1973, 29 U.S.C.

 §794, et seq. (“Rehab Act”). This is also an action for declaratory and injunctive relief to prevent

 the continuing act of trespass against the Plaintiff’s personal property and for compensatory
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 2 of 28




 damages to Plaintiff for such trespass. Remedies provided under common law for trespass are not

 exclusive and may be sought in connection with suits brought under the ADA and the Rehab Act.

        2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

 U.S.C. §1331, and the provisions of the ADA and the Rehab Act. Plaintiff seeks declaratory and

 injunctive relief pursuant to 28 U.S.C. §§2201 and 2202. In addition, this Court has supplementary

 jurisdiction over Plaintiff’s common law tort claim pursuant to 28 U.S.C. §1367.

        3.      Venue is proper in this Court as all actions complained of herein and injuries and

 damages suffered occurred in the Southern District of Florida.

        4.      Plaintiff VICTOR ARIZA is a resident of Miami-Dade County, Florida, is sui juris,

 and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C. §12101

 (“ADAAA”), and as defined by the Rehab Act. Plaintiff also is expressly authorized to bring this

 case as an otherwise qualified disabled person under the Rehab Act, 29 U.S.C. §§794(a)(2) and

 794(b)(3)(A), and under Section 505-f the Rehab Act which enforces Section 504 of the Rehab

 Act, 29 U.S.C. §§794 and 794a, incorporating the rights and remedies set forth in Title VI of the

 Civil Rights Act of 1964, 42 U.S.C. §2000d, et seq.

        5.      Plaintiff is and at all relevant times has been visually disabled in that he suffers

 from optical nerve atrophy, a permanent eye disease and medical condition that substantially and

 significantly impairs his vision and limits his ability to see. Plaintiff thus is substantially limited

 in performing one or more major life activities, including, but not limited to, seeing, accurately

 visualizing his world, and adequately traversing obstacles. As such, he is a member of a protected

 class under the ADA, 42 U.S.C. §12102(1)-(2), the regulations implementing the ADA set forth

 at 28 CFR §§36.101, et seq., and in 42 U.S.C. §3602(h). Plaintiff is also an otherwise qualified




                                                   2
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 3 of 28




 individual with a disability who has been denied the benefits of a program or activity receiving

 federal financial assistance and is thus covered by the Rehab Act, 29 U.S.C. §794(a).

        6.      Because he is visually disabled, Plaintiff cannot use his computer without the

 assistance of appropriate and available screen reader software. Screen reader software translates

 the visual internet into an auditory equivalent. At a rapid pace, the software reads the content of a

 webpage to the user. “The screen reading software uses auditory cues to allow a visually impaired

 user to effectively use websites. For example, when using the visual internet, a seeing user learns

 that a link may be ‘clicked,’ which will bring her to another webpage, through visual cues, such

 as a change in the color of the text (often text is turned from black to blue). When the sighted user's

 cursor hovers over the link, it changes from an arrow symbol to a hand. The screen reading

 software uses auditory—rather than visual—cues to relay this same information. When a sight

 impaired individual reaches a link that may be ‘clicked on,’ the software reads the link to the user,

 and after reading the text of the link says the word ‘clickable.’…Through a series of auditory cues

 read aloud by the screen reader, the visually impaired user can navigate a website by listening and

 responding with her keyboard.” Andrews v. Blick Art Materials, LLC, 17-CV-767, 2017 WL

 6542466, at *6-7 (E.D.N.Y. Dec. 21, 2017).

        7.      Defendant MASSAGE ENVY FRANCHISING is a foreign limited liability

 company authorized to do business and doing business in the State of Florida. Defendant J & G

 HOLDINGS is a Florida limited liability company authorized to do business and doing business

 in the State of Florida. MASSAGE ENVY FRANCHISING has at all relevant times been doing

 business nationwide and in the State of Florida through its associated website,

 https://www.massageenvy.com (the “Website”), and its affiliated, authorized, associated, licensed,

 and/or franchised companies operating physical “Massage Envy” salons, including the salon



                                                   3
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 4 of 28




 owned and operated by J & G HOLDINGS that Plaintiff intended to patronize.                   Indeed,

 MASSAGE ENVY FRANCHISING at all times relevant hereto linked to its Website all of its

 authorized, affiliated, associated, licensed, and/or franchised retail salons, including the “Massage

 Envy” salon owned and operated by J & G HOLDINGS, such that the Website has been and

 continues to be held out as the official Website for J & G HOLDINGS and its owned salon. Indeed,

 the MASSAGE ENVY FRANCHISING Website is specifically linked, through a “store locator”

 feature, to each of the “Massage Envy” physical salons in the U.S., including the salon owned and

 operated by J & G HOLDINGS at 20633 Biscayne Boulevard, Unit C4, Aventura, Florida, which

 Plaintiff intended to patronize. The Website link to the “Massage Envy” salons, including the J &

 G HOLDINGS’ salon, not only allows the public to locate the salons, also allows for online

 bookings and reservations for services available and offered in the physical salons. The Website

 thus has acted, and continues to act, as a point of scheduling for all of the “Massage Envy” salons,

 including the salon owned and operated by J & G HOLDINGS in Aventura, Florida. Defendants

 thus together own, operate, and/or control, through contracts and agreements, including franchise

 agreements, “Massage Envy” physical salons that provide massage and other services to the public,

 including the salon Plaintiff had patronized and intended to patronize in the near future in

 Aventura, Florida. Defendant J & G HOLDINGS also owns, leases, leases to, or operates a

 business that is the recipient of federal financial assistance in Miami-Dade County, Florida. See

 Exhibit “A” attached.

        8.      Plaintiff’s visual disability limits him in the performance of major life activities,

 including sight, and he requires assistive technologies, auxiliary aids and services for effective

 communication, including communication in connection with his use of a computer.




                                                  4
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 5 of 28




        9.      Plaintiff frequently accesses the internet. Because he is significantly and

 permanently blind and visually disabled, in order to effectively communicate and comprehend

 information available on the internet and thereby access and comprehend websites, Plaintiff uses

 commercially available screen reader software to interface with the various websites.

        10.     At all times material hereto, Defendants were and still are organizations that own,

 operate, and/or control massage and beauty service salons under the name “Massage Envy.” Each

 Massage Envy salon is open to the public. As the owners, operators, and/or controllers of these

 salons, Defendants are defined as places of “public accommodation" within meaning of Title III

 because Defendants are private entities which own and/or operate “[A] heath spa or other place of

 exercise, other sales or rental establishment,” per 42 U.S.C. §12181(7)(E) and 28 C.F.R.

 §36.104(12), (5).

        11.     Because Defendants are salons open to the public, each of Defendants’ physical

 salons are places of public accommodation subject to the requirements of Title III of the ADA and

 its implementing regulations, 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.

        12.     Defendant MASSAGE ENVY FRANCHISING controls, maintains, and/or

 operates the Website. One of the functions of the Website is to provide the public information on

 the locations of Defendants’ physical salons that offer and sell their massage services nationwide

 and within the State of Florida. Defendants also sell to the public “Massage Envy” gift cards

 through the Website, which thus acts as a point of sale for Defendants’ gift cards and services

 offered in its network of physical salons.

        13.     The Website also services Defendants’ physical salons by providing information

 on their available merchandise, services, and gift cards, tips and advice, editorials, sales




                                                 5
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 6 of 28




 campaigns, events, and other information that Defendants are interested in communicating to its

 customers.

        14.     Because the Website allows the public the ability to secure information about the

 locations of Defendants’ physical salons though a “store locator” feature, book appointments

 online for services offered and available in the physical salons, purchase gift cards for the purchase

 of services offered and available in the physical salons, and sign up for an electronic emailer to

 receive exclusive online offers, benefits, invitations, and discounts for use online and in the

 physical salons, the Website is an extension of, and gateway to, the goods, services, privileges,

 and advantages of Defendants’ physical salons. As a necessary service, privilege, and advantage

 provided by places of public accommodation as defined under the ADA, the Website thus is an

 extension of the goods, services, privileges, and advantages made available to the general public

 by Defendants at and through their brick-and-mortar locations and businesses.

        15.     Because the public can view and book online appointments for Defendant’s

 services that are also offered in Defendant’s physical salons, thus acting as a point of reservation

 for Defendants’ salon services, purchase gift cards for the purchase of Defendants’ services

 available in the physical stores, thus acting as a point of sale for Defendants’ services in the

 physical salons, and sign up for an electronic emailer to receive excusive online offers, benefits,

 invitations, and discounts for use online and in the physical salons, the Website is an extension of,

 gateway to, and necessary service, privilege, and advantage offered by the physical salons, which

 are places of public accommodation under the ADA, 42 U.S.C. §12181(7)(E). As such, the

 Website is a necessary service, privilege, and advantage of Defendants’ brick and mortar stores

 that must comply with all requirements of the ADA, must not discriminate against individuals with

 visual disabilities, and must not deny those individuals the same full and equal enjoyment of the



                                                   6
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 7 of 28




 goods, services, privileges, and advantages afforded to the non-visually disabled general public

 both online and in the physical salons.

        16.     At all times material hereto, Defendants were and still are organizations owning,

 operating, controlling, and/or linking to the Website. Since the Website is open to the public

 through the internet and is connected to Defendants’ physical salons as a point of sale and point of

 reservation for Defendants’ services, the Website is a necessary service, privilege, and advantage

 of Defendants’ brick-and-mortar stores that must comply with all requirements of the ADA, must

 not discriminate against individuals with visual disabilities, and must not deny those individuals

 the full and equal enjoyment of the goods, services, privileges, and advantages afforded the non-

 visually disabled public both online and in the physical salons. As such, Defendants have

 subjected themselves and their Website to the requirements of the ADA. In addition, as a recipient

 of federal financial assistance, Defendant J & G HOLDINGS has subjected itself and all its

 operations, programs, and activities, including its Website, to the requirements, prohibitions, and

 anti-discrimination provisions of the Rehab Act.       Furthermore, Defendants have posted an

 “accessibility” policy and statement on the Website that informs the public of their intention to

 have the Website comply with the Web Content Accessibility Guidelines (“WCAG”) 2.1, Success

 Criteria Level AA.

        17.     Plaintiff is and has been a customer who is interested in patronizing, and intends to

 patronize in the near future once the Website’s access barriers are removed or remedied,

 Defendants’ physical salons (including the salon located at 20633 Biscayne Boulevard, Unit C4,

 Aventura, Florida), and to search for the brick and mortar salons, check store hours and

 merchandise pricing, purchase merchandise and gift cards, and sign up for an electronic emailer

 to receive exclusive offers, benefits, exclusive invitations, and discounts for use at Defendants’



                                                  7
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 8 of 28




 physical salons. Furthermore, Defendants have posted an “accessibility” policy and statement on

 the Website that informs the public of their intentions to have the Website comply with the Web

 Content Accessibility Guidelines (“WCAG”) 2.1, Success Criteria Level AA.

        18.     The opportunity to shop and pre-shop Defendants’ services offered for sale in the

 physical stores, communicate with Defendants to schedule online appointments for the receipt of

 Defendants’ services in the physical salons, purchase gift cards for use in the physical salons, and

 sign up for an electronic emailer to receive exclusive offers, benefits, invitations, and discounts

 for use in the physical salons from his home are important accommodations for Plaintiff because

 traveling outside of his home as a physically and visually disabled individual is often difficult,

 hazardous, frightening, frustrating and confusing experience. Defendants have not provided their

 business information in any alternative digital format that is accessible for use by blind and visually

 disabled individuals using screen reader software while using the internet.

        19.     Like many consumers, Plaintiff accesses numerous websites at a time to compare

 merchandise, services, prices, sales, discounts, and promotions. Plaintiff may look at several

 dozens of sites to compare features, discounts, promotions, and prices.

        20.     During the month of January 2021, Plaintiff attempted on a number of occasions to

 utilize the Website to educate himself as to the services sales, discounts, and promotions being

 offered, and with the intent of making a purchase of gift cards or booking an appointment at

 Defendants’ salons, including the specific salon owned and operated by J & G HOLDINGS in

 Aventura, Florida.

        21.     Plaintiff utilizes screen reader software that allows individuals who are blind and

 visually disabled to communicate with websites. However, Defendants’ Website contains access

 barriers that prevent free and full use by blind and visually disabled individuals using keyboards



                                                   8
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 9 of 28




 and available screen reader software. These barriers are pervasive and include, but are not limited

 to:

                a.      When searching for a location the store information is not labeled to
                        integrate with the screen reader; phone number, address and hours of
                        operation are not accessible;

                b.      Gift card is offered in different design images; however, the option to
                        choose a design is mislabeled as “button;”

                c.      In the gift card amount section, the features and text are not labeled
                        properly;

                d.      “Send Date” option is not labeled to integrate with a screen reader; and

                e.      Quantity option is mislabeled as “spinner one minimum one maximum
                        100.”

        22.     The Website also lacks prompting information and accommodations necessary to

 allow blind and visually disabled individuals who use screen reader software to locate and

 accurately fill out online forms to purchase and arrange for Defendants’ services from the Website.

        23.     Plaintiff attempted to locate an “accessibility” notice, statement, or policy on the

 Website that would direct him to a webpage with contact information for disabled individuals who

 have questions or concerns about, or who are having difficulties communicating with, the Website.

 Although, the Website appeared to have an “accessibility” statement displayed, that “accessibility”

 statement contact information was tested and did not provide a viable alternative means to quickly

 and effectively access and navigate the Website and thus continued to be a barrier to blind and

 visually disabled persons, including Plaintiff.

        24.     The fact that Plaintiff could not communicate with or within the Website left him

 feeling excluded as he is unable to participate in the same online and in salon shopping experience,

 with the same access to the services, sales, discounts, and promotions, as provided at the Website

 and in the physical salons as the non-visually disabled public.


                                                   9
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 10 of 28




          25.     Plaintiff desires and intends, in the near future once the Website’s access barriers

  are removed or remedied, to patronize Defendants’ physical salons and to use the Website as a

  necessary extension, service, privilege, and advantage of, and source of direct communication to,

  the physical salons, but he is presently unable to fully do so as he is unable to effectively

  communicate with Defendants’ physical salons due to his severe blindness and visual disability

  and the Website’s access barriers. Thus, Plaintiff, and others who are blind and visually disabled,

  will suffer continuous and ongoing harm from Defendants’ intentional acts, omissions, policies,

  and practices as set forth herein unless properly enjoined by this Court.

          26.     Because the Website clearly provides support and is connected to Defendants’ retail

  salons for their goods, services, operation, and use, and thus is a necessary service, privilege,

  advantage, and accommodation of Defendants’ brick-and-mortar stores for the purchase of and

  making appointments for Defendants’ services, the Website must comply with all requirements of

  the ADA, must not discriminate against individuals with disabilities, and must not deny those

  individuals the same full and equal enjoyment of the services, privileges, and advantages as are

  afforded the non-visually disabled public both online and in the physical salons, which are places

  of public accommodation subject to the requirements of the ADA.

          27.     On information and belief, Defendants have not initiated a Web Accessibility

  Policy to ensure full and equal use of the Website by individuals with disabilities.

          28.     On information and belief, Defendants have not instituted a Web Accessibility

  Committee to ensure full and equal use of Website by individuals with disabilities.

          29.     On information and belief, Defendants have not designated an employee as a Web

  Accessibility Coordinator to ensure full and equal use of the Website by individuals with

  disabilities.



                                                   10
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 11 of 28




          30.      On information and belief, Defendants have not instituted a Web Accessibility User

  Accessibility Testing Group to ensure full and equal use of the Website by individuals with

  disabilities.

          31.      On information and belief, Defendants have not instituted a User Accessibility

  Testing Group to ensure full and equal use of the Website by individuals with disabilities.

          32.      On information and belief, Defendants have not instituted a Bug Fix Priority Policy.

          33.      On information and belief, Defendants have not instituted an Automated Web

  Accessibility Testing program.

          34.      Defendants have not created and instituted a Specialized Customer Assistance line

  or service or email contact mode for customer assistance for the blind and visually disabled.

          35.      Defendants have not created and instituted on the Website a page for individuals

  with disabilities, nor displayed a link and information hotline, nor created an information portal

  explaining when and how Defendants will have the Website, applications, and digital assets

  accessible to the visually disabled or blind community.

          36.      The Website does not meet WCAG 2.0 Level AA or higher versions of web

  accessibility.

          37.      Defendants have not disclosed to the public any intended audits, changes, or

  lawsuits to correct the inaccessibility of the Website to visually disabled individuals who want the

  safety and privacy of purchasing and scheduling appointments for Defendants’ services offered on

  the Website online from their homes.

          38.      Thus, Defendants have not provided full and equal enjoyment of the services,

  facilities, privileges, advantages, accommodations, programs, and activities provided by and

  through the Website in contravention of the ADA and the Rehab Act.



                                                    11
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 12 of 28




         39.     Further, public accommodations under the ADA must ensure that their places of

  public accommodation provide effective communication for all members of the general public,

  including individuals with visual disabilities such as Plaintiff. Likewise, under the Rehab Act,

  public accommodations and companies that receive federal financial assistance must not

  discriminate against disabled persons and are required to make the facilities, programs, or activities

  they operate fully and readily accessible to persons with disabilities.

         40.     The broad mandate of the ADA is to provide an equal opportunity for individuals

  with disabilities to participate in and benefit from all aspects of American civic and economic life.

  That mandate extends to internet shopping websites such as the Website. In addition, Congress

  enacted the Rehab Act to enforce the policy of the United States that all programs, projects and

  activities receiving federal assistance " ... be carried out in a manner consistent with the principles

  of ... inclusion, integration and full participation of the individuals [with disabilities]." 29 U.S.C.

  §701(c)(3).

         41.     Defendants are, and at all relevant times have been, aware of the barriers to effective

  communication within the Website which prevent individuals with visual disabilities from the

  means to comprehend information presented therein.

         42.     Defendants are, and at all relevant times has been, aware of the need to provide full

  access to all visitors to the Website.

         43.      The barriers that exist on the Website result in discriminatory and unequal

  treatment of individuals with visual disabilities such as Plaintiff.

         44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

  alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means




                                                    12
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 13 of 28




  to secure adequate and complete redress from Defendants’ unlawful and discriminatory practices

  in connection with its website access and operation.

         45.       Notice to Defendants is not required because of Defendants’ failure to cure the

  violations.

         46.       Enforcement of Plaintiff’s rights under the ADA and the Rehab Act is right and just

  pursuant to 28 U.S.C. §§2201 and 2202.

         47.       Plaintiff has retained the undersigned attorneys to represent him in this case, and

  has agreed to pay them a reasonable fee for their services.

                                          Trespass Violations

         48.       Plaintiff utilizes his computer to access websites such as Defendants’ Website.

         49.       Plaintiff uses his computer as a method of conveyance of his personal information.

  Plaintiff stores his personal information and retains his browsing history on his computer.

         50.       Based upon a review of the Website, when a user accesses the Website, Defendants

  place software on Plaintiff’s personal computer and hard drive, without the user’s advance consent

  or knowledge. It is also clear that Defendants have used browser cookies to identify websites that

  Plaintiff has previously visited by accessing Plaintiff’s web browser history.

         51.        Defendants inform the Website user that the user’s personal information and

  browsing history is collected and is used for targeted marketing and advertising.

         52.       Because of his blindness, Plaintiff was unable to fully and meaningfully

  comprehend the Website; therefore, Plaintiff had no choice as to, and likewise no knowledge of,

  Defendants’ installation of the data and information gathering and tracking software, and the

  collection of his browsing history, that was placed on his computer and its hard drive, which in

  fact occurred.



                                                   13
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 14 of 28




         53.     Through the Website, Defendants thus have committed a trespass against the

  Plaintiff by the Website’s placement of information gathering and tracking software on Plaintiff’s

  computer without Plaintiff’s knowledge or prior consent.

                              COUNT I – VIOLATION OF THE ADA

         54.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

         55.     Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

  the ADA because it owns and/or operates physical stores and the connected Website as defined

  within §12181(7)(E) and is subject to the ADA.

         56.     Pursuant to 42 U.S.C. §12181(7)(E), the Website is covered under the ADA

  because it provides the general public with the ability to locate and learn about Defendant’s

  physical salons, acts as a point of sale for Defendant’s physical stores by allowing users to purchase

  gift cards for services to be performed in the physical salons, acts as a point of reservation to

  schedule services to be performed in the physical salons, and allows users to sign up for an

  electronic emailer to receive exclusive online offers, benefits, invitations, and discounts for use in

  the physical salons. The Website thus is an extension of, gateway to, and necessary service,

  privilege, and advantage of Defendants’ physical salons that Plaintiff intended to patronize.

  Further, the Website also serves to augment Defendants’ physical salons by providing the public

  information on the locations of the salons and by educating the public as to Defendant’s available

  services sold through the Website and in the physical salons. The Website thus is necessary for

  Plaintiff to fully communicate with Defendants’ physical salons and to enjoy and have access to

  all of the services, privileges, and advantages being offered by Defendants both online and in the

  physical salons.




                                                   14
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 15 of 28




         57.     Under Title III of the ADA, 42 U.S.C. §12182(b)(1)(A)(II), it is unlawful

  discrimination to deny individuals with disabilities or a class of individuals with disabilities an

  opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

  or accommodation, which is equal to the opportunities afforded to other individuals.

         58.     Specifically, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(II), unlawful

  discrimination includes, among other things, “a failure to make reasonable modifications in

  policies, practices, or procedures, when such modifications are necessary to afford such goods,

  services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

  unless the entity can demonstrate that making such modifications would fundamentally alter the

  nature of such goods, services, facilities, privileges, advantages or accommodations.”

         59.     In addition, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(III), unlawful

  discrimination includes, among other things, “a failure to take such steps as may be necessary to

  ensure that no individual with a disability is excluded, denied services, segregated or otherwise

  treated differently than other individuals because of the absence of auxiliary aids and services,

  unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

  the good, service, facility, privilege, advantage, or accommodation being offered or would result

  in an undue burden.”

         60.     Defendants’ Website must comply with the ADA, but it does not as specifically

  alleged hereinabove and below.

         61.     Because of the inaccessibility of the Website, individuals with visual disabilities

  are denied full and equal enjoyment of the information and services that Defendants have made

  available to the public on the Website and in their physical salons in violation of 42 U.S.C. §12101,

  et seq., and as prohibited by 42 U.S.C. §12182, et seq.



                                                   15
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 16 of 28




         62.     The Website was subsequently visited by Plaintiff’s expert in January 2021, and

  the expert determination was that the same access barriers that Plaintiff had initially encountered,

  as well as numerous additional access barriers, existed. Despite being a defendant in at least one

  prior ADA accessibility lawsuit, which likely resulted in a confidential settlement that obligated

  Defendants to remediate the Website, Defendants have made insufficient material changes or

  improvements to the Website to enable its full use, enjoyment, and accessibility for visually

  disabled persons such as Plaintiff. When the Website was visited by the expert, it was revealed

  that although the Website appeared to have an “accessibility” statement linked to its home page,

  that “accessibility” statement still could not be effectively used or accessed by, and continued to

  be a barrier to, blind and visually disabled persons such as Plaintiff. Defendant also has not

  disclosed to the public any intended audits, changes, or lawsuits to correct the inaccessibility of

  the Website to visually disabled individuals. Defendant thus has failed to make reasonable

  modifications in its policies, practices, or procedures when such modifications are necessary to

  afford goods, services, facilities, privileges, advantages, or accommodations to individuals with

  disabilities, in violation of 28 C.F.R. §36.302. The lack of a viable and effective “accessibility”

  notice, policy, or statement and the numerous access barriers as set forth in the Declaration of

  Plaintiff’s expert, Robert D. Moody, attached hereto as Composite Exhibit “B” and the contents

  of which are incorporated herein by reference, continue to render the Website not fully accessible

  to users who are blind and visually disabled, including Plaintiff.

         63.     More violations may be present on other pages of the Website, which can and will

  be determined and proven through the discovery process in this case.




                                                   16
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 17 of 28




          64.     Further, the Website does not offer or include the universal symbol for the disabled

  that would permit disabled individuals to access the Website’s accessibility information and

  accessibility facts.

          65.     There are readily available, well established guidelines on the internet for making

  websites accessible to the blind and visually disabled. These guidelines have been followed by

  other large business entities in making their websites accessible. Examples of such guidelines

  include, but are not limited to, adding alt-text to graphics and ensuring that all functions can be

  performed using a keyboard. Incorporating such basic components to make the Website accessible

  would neither fundamentally alter the nature of Defendants’ business nor would it result in an

  undue burden to Defendants.

          66.     Defendants have violated the ADA – and continue to violate the ADA – by denying

  access to the Website, and hence their connected physical salons, by individuals such as Plaintiff

  with visual disabilities who require the assistance of interface with screen reader software to

  comprehend and access internet websites. These violations within the Website are ongoing.

          67.     The ADA and ADAAA require that public accommodations and places of public

  accommodation ensure that communication is effective.

          68.     According to 28 C.F.R. §36.303(b)(1), auxiliary aids and services include “voice,

  text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)

  specifically states that screen reader software is an effective method of making visually delivered

  material available to individuals who are blind or have low vision.

          69.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

  appropriate auxiliary aids and services where necessary to ensure effective communication with

  individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided



                                                   17
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 18 of 28




  in accessible formats, in a timely manner, and in such a way as to protect the privacy and

  independence of the individual with a disability,” 28 C.F.R. §36.303(c)(1)(ii).

         70.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

  subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

  public accommodations, and requires places of public accommodation to be designed, constructed,

  and altered in compliance with the accessibility standards established by Part 36.

         71.     As alleged hereinabove, the Website has not been designed to interface with the

  widely and readily available technologies that can be used to ensure effective communication, and

  thus violates the ADA.

         72.     As a direct and proximate result of Defendants’ failure to provide an ADA

  compliant Website that is an extension, service, privilege, and advantage of, and point of sale and

  appointment for, Defendants’ brick-and-mortar salons, Plaintiff has suffered an injury in fact by

  being denied full access to and enjoyment of Defendants’ physical salons.

         73.     Because of the inadequate development and administration of the Website, Plaintiff

  is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to remedy the

  ongoing disability discrimination.

         74.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

  Plaintiff appropriate and necessary injunctive relief; including an order to:

         a) Require Defendants to adopt and implement a web accessibility policy to make publicly

  available and directly link from the homepage of the Website to a functional statement as to the

  Defendants’ policy to ensure persons with visual disabilities have full and equal enjoyment of the

  services, facilities, privileges, advantages, and accommodations offered in Defendants’ physical

  salons through the Website.



                                                   18
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 19 of 28




         b) Require Defendants to take the necessary steps to make the Website readily accessible

  to and usable by blind and visually disabled users, and during that time period prior to the

  Website’s being readily accessible, to provide an alternative method for individuals with visual

  disabilities to access the information available on the Website until such time that the requisite

  modifications are made, and

         c) Require Defendants to provide the appropriate auxiliary aids such that individuals with

  visual disabilities will be able to effectively communicate with the Website for purposes of

  viewing and locating Defendants’ physical salons and becoming informed of and purchasing

  Defendants’ gift cards and services online, and during that time period prior to the Website’s being

  designed to permit individuals with visual disabilities to effectively communicate, to provide an

  alternative method for individuals with visual disabilities to effectively communicate for such

  services made available to the general public through the Website and the physical stores.

         75.      Plaintiff is entitled to recover his reasonable attorney’s fees, costs, and expenses

  pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

  for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

  services.

         WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendants

  for the following relief:

         A. A declaration that the Website is in violation of the ADA;

         B. An Order requiring Defendants, by a date certain, to update the Website, and continue

               to monitor and update the Website on an ongoing basis, to remove barriers in order that

               individuals with visual disabilities can access, and continue to access, the Website and




                                                   19
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 20 of 28




           effectively communicate with the Website to the full extent required by Title III of the

           ADA;

        C. An Order requiring Defendants, by a date certain, to clearly display the universal

           disabled logo within the Website, wherein the logo 1 would lead to a page which would

           state Defendants’ accessibility information, facts, policies, and accommodations. Such

           a clear display of the disabled logo is to ensure that individuals who are disabled are

           aware of the availability of the accessible features of the Website;

        D. An Order requiring Defendants, by a date certain, to provide ongoing support for web

           accessibility by implementing a website accessibility coordinator, a website application

           accessibility policy, and providing for website accessibility feedback to ensure

           compliance thereto;

        E. An Order directing Defendants, by a date certain, to evaluate its policies, practices and

           procedures toward persons with disabilities, for such reasonable time to allow

           Defendants to undertake and complete corrective procedures to the Website;

        F. An Order directing Defendants, by a date certain, to establish a policy of web

           accessibility and accessibility features for the Website to ensure effective

           communication for individuals who are visually disabled;

        G. An Order requiring, by a date certain, that any third-party vendors who participate on

           Defendants’ Website to be fully accessible to the visually disabled;

        H. An Order directing Defendants, by a date certain and at least once yearly thereafter, to

           provide mandatory web accessibility training to all employees who write or develop




  1
                    or similar.

                                                20
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 21 of 28




                  programs or code for, or who publish final content to, the Website on how to conform

                  all web content and services with ADA accessibility requirements and applicable

                  accessibility guidelines;

            I. An Order directing Defendants, by a date certain and at least once every three months

                  thereafter, to conduct automated accessibility tests of the Website to identify any

                  instances where the Website is no longer in conformance with the accessibility

                  requirements of the ADA and any applicable accessibility guidelines, and further

                  directing Defendants to send a copy of the twelve (12) quarterly reports to Plaintiff’s

                  counsel for review;

            J. An Order directing Defendants, by a date certain, to make publicly available and

                  directly link from the Website homepage, a statement of Defendants’ Accessibility

                  Policy to ensure the persons with disabilities have full and equal enjoyment of the

                  Website and shall accompany the public policy statement with an accessible means of

                  submitting accessibility questions and problems;

            K. An award to Plaintiff of his reasonable attorney’s fees, costs, and expenses; and

            L. Such other and further relief as the Court deems just and equitable.

                     COUNT II – VIOLATION OF THE REHABILITATION ACT

            76.      Plaintiff re-alleges paragraphs 1 through 47 and 62 through 65 as if set forth fully

  herein.

            77.      As more specifically set forth above, Defendant J & G HOLDINGS has violated

  the Rehab Act by failing to interface its Website with screen reader software utilized by visually

  disabled individuals. Thus, Defendant has violated the Rehab Act, either directly or through




                                                      21
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 22 of 28




  contractual, licensing, or other arrangements, with respect to Plaintiff and other similarly situated

  blind and visually disabled individuals solely by reason of their disability:

         a)      By excluding Plaintiff from participation in, denying him the benefits of, and

  subjecting him to, discrimination under any program or activity receiving federal financial

  assistance, Defendant J & G HOLDINGS has violated the Rehab Act;

         b)      Congress enacted the Rehab Act to enforce the policy of the United States that all

  programs, projects, and activities receiving federal assistance "be carried out in a manner

  consistent with the principles of ... inclusion, integration and full participation of the individuals

  [with disabilities]." 29 U.S.C. §701(c)(3);

         c)      Defendant J & G HOLDINGS is a recipient of federal financial assistance bringing

  it under the Rehab Act, which prohibits discrimination against qualified or otherwise qualified

  individuals in all of the recipient's "programs or activities";

         d)      Section 504 of the Rehab Act prohibits recipients of federal funding from

  discriminating against disabled persons and requires that all facilities, programs, or activities

  operated by the federally funded entity be readily accessible to persons with disabilities;

         e)      The Rehab Act defines "program or activity" as all of the operations of the entire

  corporation, partnership, or other private organization, or sole proprietorship as a whole that

  receive and distributes federal financial assistance. Defendant's Website with its content is a

  "program or activity" within the meaning of the Rehab Act, 29 U.S.C. §794(b)(3)(A);

         f)      Plaintiff was denied access to the Website solely by reason of his disability. This

  denial of access to Defendant's "program or activity" subjected Plaintiff to discrimination,

  excluded Plaintiff from participation in the program or activity, and denied Plaintiff the benefits

  of the Website, a service available to those persons who are not blind and visually disabled. As of



                                                    22
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 23 of 28




  this filing, the Website remains inaccessible to qualified or otherwise qualified persons with visual

  disabilities such as Plaintiff;

          g)      The international website standards organization, WC3, has published widely

  accepted guidelines (WCAG 2.0 AA and WCAG 2.1) for making digital content accessible to

  individuals with disabilities.    These guidelines have been endorsed by the United States

  Department of Justice and by the Federal courts and the United States Access Board as being

  applicable to websites; and,

          h)      Defendant J & G HOLDINGS has engaged in unlawful practices in violation of

  Section 504 of the Rehab Act, 29 U.S.C. §794, in the maintenance and use of the Website. These

  practices include, but are not limited to, denying Plaintiff, an individual with a visual disability

  who, with or without reasonable modifications to the rules, policies, or practices, the removal of

  communication barriers, or the provision of auxiliary aids and services, meets the essential

  eligibility requirements for the receipt of services to participate in programs or activities provided

  by Defendant.

          78.     Defendant J & G HOLDINGS has acted with deliberate indifference to the

  applicable provisions of the Rehab Act as to the unlawful practices described herein because

  Defendant is, and has been, fully aware of the inaccessible features of the Website and has failed

  to remediate the Website to make it equally accessible to persons with visual disabilities, including

  Plaintiff. Defendant knew that harm to a federally protected right was substantially likely yet to

  occur, yet it failed to act on that likelihood when it failed to remediate the Website. Defendant

  knew this and, on information and belief, a person with authority with Defendant to order the

  remediation of the Website made a deliberate choice not to remediate it and to continue to offer




                                                   23
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 24 of 28




  the inaccessible Website to its customers and potential customers knowing that the Website was,

  and continues to be, inaccessible to the blind and visually disabled.

         79.     Plaintiff would like to be a customer at Defendant's brick and mortar salon but

  before he goes to any salon, he would like to determine what is available for his purchasing, what

  promotions are being offered, and what new items are currently available in the stores. In that

  regard, Plaintiff continues to attempt to utilize the Website and plans to continue to utilize the

  Website on a regular basis to make selections for purchasing Defendant’s services and gift cards

  online or in the physical salons.

         80.     Plaintiff is continuously aware of the violations at the Website and is aware that it

  would be a futile gesture to attempt to utilize the Website as long as those violations and access

  barriers alleged herein continue to exist, unless he is willing to suffer additional discrimination.

         81.     Plaintiff has suffered, and continues to suffer, frustration and humiliation as a direct

  result of the discriminatory conditions present at the Website. By continuing to operate the

  Website with discriminatory conditions, Defendant J & G HOLDINGS contributes to Plaintiff's

  sense of isolation and segregation and deprives Plaintiff the full and equal enjoyment of the

  benefits of the programs and activities available to the general public. By encountering the

  discriminatory conditions at the Website and knowing that it would be a futile gesture to attempt

  to utilize the Website unless he is willing to endure additional discrimination, Plaintiff is deprived

  of the meaningful choice of freely visiting and utilizing the same stores or the Website readily

  available to the general public and is deterred and discouraged from doing so. By maintaining the

  Website with access barriers and Rehab Act violations, Defendant J & G HOLDINGS deprives

  Plaintiff the same equal access and participation in and benefits of its programs and activities as

  the non-visually disabled public.



                                                   24
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 25 of 28




         82.     Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

  of Defendant's present and ongoing discrimination until the Defendant is compelled to comply

  with the requirements of the Rehab Act.

         83.     Plaintiff has a realistic, credible, existing, and continuing threat of discrimination

  from Defendant's noncompliance with the Rehab Act as to the Website as described hereinabove.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  in violation of the Rehab Act by the Defendant. Plaintiff desires to access the Website to avail

  himself of the benefits thereon and/or to assure himself that the Website is in compliance with the

  Rehab Act so he and other similarly situated visually disabled persons will have full and equal

  enjoyment of the Website without fear of discrimination.

         84.     Plaintiff, as well as others who are blind and visually disabled seeking to access the

  Website, will continue to suffer such discrimination, injury, and damage without the immediate

  relief provided by the Rehab Act as requested herein.

         85.     Plaintiff is without adequate remedy at law and is suffering irreparable harm based

  on the facts alleged hereinabove.

         86.     Plaintiff has retained the undersigned counsel to represent him and is entitled to

  recover his attorney's fees, costs, and litigation expenses from Defendant pursuant to the Rehab

  Act.

         WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant J

  & G HOLDINGS for the following relief:

         A. A declaration that determines that the Website at the commencement of the subject

         lawsuit was in violation of the Rehabilitation Act;

         B. A declaration that the Website continues to be in violation of the Rehabilitation Act;



                                                    25
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 26 of 28




         C. A declaration that Defendant J & G HOLDINGS has violated the Rehabilitation Act by

         failing to monitor and maintain the Website to ensure that it is readily accessible to and

         usable by persons with visual disabilities;

         D. Issuance of an Order directing Defendant, by a date certain, to alter its Website to make

         it accessible to, and useable by, individuals with visual disabilities to the full extent

         required by the Rehabilitation Act;

         E. Issuance of an Order directing Defendant to evaluate and neutralize its policies and

         procedures towards persons with disabilities for such reasonable time so as to allow

         Defendant to undertake and complete corrective and remedial procedures;

         F. Issuance of an Order directing Defendant to continually update and maintain its Website

         to ensure that it remains fully accessible to and usable by visually disabled individuals;

         G.    Award Plaintiff any and all compensatory damages for Defendant’s deliberate

         indifference to his rights under the Rehabilitation Act;

         H. Award Plaintiff his attorney's fees, costs, and litigation expenses pursuant to the

         Rehabilitation Act; and

         I. Award such other relief as the Court deems just and proper and is allowable under the

         Rehabilitation Act.

                                      COUNT III – TRESPASS

         87.     Plaintiff re-alleges paragraphs 1 through 53 as if set forth fully herein.

         88.     Plaintiff’s tangible personal property, being his computer, its hard drive, and the

  personal information and browsing history stored therein, has suffered a trespass by Defendants

  on each and every occasion that Plaintiff has accessed the Website, due to Defendants’ automatic




                                                   26
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 27 of 28




  installation of information gathering and tracking software and analytics, which are present on and

  through the Website, on Plaintiff’s computer.

         89.      At all relevant times, Plaintiff did not consent to and was unaware that the Website

  was placing software on his computer due to his inability to effectively communicate with and

  fully view and access the Website.

         90.      Plaintiff did not consent to the placement of the information gathering and tracking

  software on his computer and its hard drive; therefore, Defendants have committed a trespass

  against Plaintiff by placing such software on his computer and hard drive without his knowledge

  or prior consent.

         91.      By the acts described hereinabove, Defendants have repeatedly and persistently

  engaged in trespass of Plaintiff’s personal property in violation of Florida common law against

  trespass.

         92.      Defendants’ automatic installation, operation, and execution of information

  gathering and tracking software on Plaintiff’s computer and its hard drive have directly and

  proximately impaired the condition and value of the Plaintiff’s computer, thereby causing Plaintiff

  damages.

         93.      The Website has a “Privacy Policy” that discusses the automatic gathering of

  information from, and the automatic placement of cookies and other information gathering

  software on, computers and electronic devices of users of the Website such as Plaintiff. A copy

  of that “Privacy Policy” is attached hereto as Exhibit “C” and its contents are incorporated herein

  by reference.

         94.      Defendants’ trespass to chattels, nuisance, and interference has caused real and

  substantial damage to Plaintiff as follows:



                                                   27
Case 1:21-cv-22161-JLK Document 1 Entered on FLSD Docket 06/11/2021 Page 28 of 28




         a)    By consuming the resources of and/or degrading the performance of Plaintiff’s

  computer (including space, memory, processing cycles, and internet connectivity);

         b) By infringing on Plaintiff’s right to exclude others from his computer;

         c) By infringing on Plaintiff’s right to determine, as the owner of his computer, which

  programs should be installed and operated on his computer;

         d) By compromising the integrity, security, and ownership of Plaintiff’s computer; and

         e) By forcing Plaintiff to expend money, time, and resources in order to remove the

  programs that had been installed on his computer without notice or consent.

         95.       Defendants’ actions were taken knowingly, willfully, intentionally, and in reckless

  disregard for Plaintiff’s rights under the law.

         WHEREFORE, Plaintiff demands a judgment be entered against Defendants for all of

  Plaintiff’s compensatory damages, interest, costs, and such further relief as the Court deems just

  and equitable.

         DATED: June 11, 2021
  RODERICK V. HANNAH, ESQ., P.A.                         LAW OFFICE OF PELAYO
  Counsel for Plaintiff                                  DURAN, P.A.
  4800 N. Hiatus Rd                                      Co-Counsel for Plaintiff
  Sunrise, FL, 33351                                     4640 N.W. 7th Street
  T. 954/362-3800                                        Miami, FL 33126-2309
  954/362-3779 (Facsimile)                               T. 305/266-9780
  Email: rhannah@rhannahlaw.com                          305/269-8311 (Facsimile)
                                                         Email: duranandassociates@gmail.com


  By____s/ Roderick V. Hannah __                         By ___s/ Pelayo M. Duran ______
        RODERICK V. HANNAH                                     PELAYO M. DURAN
        Fla. Bar No. 435384                                    Fla. Bar No. 0146595




                                                    28
